Filed 12/30/20 In re A.A. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 In re A.A. et al., Persons Coming Under
 the Juvenile Court Law.

 RIVERSIDE COUNTY DEPARTMENT
 OF PUBLIC SOCIAL SERVICES,                                              E074882

          Plaintiff and Respondent,                                      (Super.Ct.No. RIJ1500121)

 v.                                                                      OPINION

 K.A.,

          Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Cheryl C. Murphy, Judge.

Affirmed.

         Nicole Williams, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Gregory P. Priamos, County Counsel, James E. Brown, Anna M. Marchand and

Prabhath D. Shettigar, Deputy County Counsel, for Plaintiff and Respondent.




                                                             1
                                    I. INTRODUCTION

        Defendant and appellant, K.A. (Mother), and C.A. (Father), are the parents of five

children born between 2012 and 2019. Mother appeals the February 7, 2020

dispositional orders, adjudicating the children dependents of the juvenile court under

Welfare and Institutions Code, section 300, subdivision (b)(1),1 and ordering respondent,

Riverside County Department of Public Social Services (DPSS), to offer family

maintenance services to the parents. Father did not appeal.

        In this appeal, Mother challenges the sufficiency of the evidence supporting each

of the court’s jurisdictional findings—the “b-1,” “b-2,” and “b-3” findings. Mother

further claims that collateral estoppel principles bar the juvenile court’s adjudication of

the b-2 finding, and that the juvenile court abused its discretion in ordering Mother to

complete a parenting class and individual counseling as part of the family maintenance

plan.

        At Mother’s request, we take judicial notice of the juvenile court’s August 7, 2020

postjudgment order terminating its jurisdiction in this case. Although the children are no

longer dependents of the court, Mother’s appeal is not moot. Each of the court’s

jurisdictional findings concern Mother, and if insufficient evidence supports them,

Mother would be a “ ‘non-offending’ ” parent, and this could affect her rights in

subsequent dependency proceedings. (In re Drake M. (2012) 211 Cal. App. 4th 754, 763.)




        1   Undesignated statutory references are to the Welfare and Institutions Code.

                                               2
       We conclude, however, that substantial evidence supports each of the court’s

jurisdictional findings, and we reject Mother’s further claims of error. We, therefore,

affirm the February 7, 2020 jurisdictional findings and dispositional orders.

                                   II. BACKGROUND

A. The 2015 Proceedings for A.A. and D.A.

       On January 31, 2015, DPSS received a referral alleging that the parents were

generally neglecting their two young children, A.A. and D.A. That evening, Mother was

arrested for driving under the influence (DUI) of alcohol and misdemeanor child

endangerment. The California Highway Patrol (CHP) received a report of a possible

drunk driver “ ‘weaving’ through traffic.” When the CHP located Mother’s car, she was

stopped because she had run out of gas and her blood-alcohol content was 0.21. A.A.,

then age two, and D.A., then age one, were in the car with Mother. Mother was

breastfeeding D.A. without supplementing his meals with formula, and Mother was six

weeks’ pregnant with her third child, S.A.

       The CHP officers took Mother and the children home to be placed in the care of

Father until Mother became sober, but Father “appeared to be hesitant to accept

responsibility for Mother and assume her custody.” The CHP officers told Father that

they were going to take Mother to an emergency room to be checked because she was

pregnant, then they were going to book Mother into jail, and she would be released

within several hours. Father said he noticed that D.A.’s vomit smelled of alcohol and that

he was unaware, until recently, that Mother had been drinking. Mother appeared to be

“very timid” about returning home and repeatedly said that Father was “not a nice guy.”


                                             3
According to the referral, the parents had a history of domestic violence, and Father had a

prior arrest.

       That evening, a DPSS social worker met with the parents and the children in the

family’s home in the presence of the CHP officers. The officers called DPSS because it

appeared to them that Father could not care for the children without Mother; but while

waiting for a social worker to arrive, Father properly attended to the children’s needs.

The parents gave the social worker permission to enter the home. Mother was “defensive

and sarcastic” during the initial portion of the social worker’s interview but later became

cooperative. Mother said she was a “ ‘stay home Mom.’ ” She denied being an alcoholic

and said Father had “ ‘ignored’ ” her and stayed in his office for most of that day. She

then decided to take a drive with the children, purchased a “ ‘small bottle’ ” of vodka

after she left the home, and drank it outside of her car.

       Mother admitted making “poor choices such as drinking alcohol while pregnant

and driving with her two young children while under the influence.” She said she began

drinking “ ‘a couple of months’ ” earlier due to stress, mostly caused by financial

hardship and Father’s unemployment. Mother denied having any mental health issues or

current drug abuse. As a minor, Mother spent 18 months in the California Youth

Authority for armed robbery. Mother was 35 years old in January 2015 and had no

criminal record as an adult.

       Mother also reported that Father had a 2013 arrest for domestic violence, but

Mother denied any current domestic violence. She said that she and Father argued over

various things, including their finances, and that Father was “ ‘edgy’ ” and “more


                                              4
sensitive” due to not getting a job he had recently interviewed for. She denied being

fearful of Father, but she said she did not know how Father would react when the CHP

officers brought her and the children home. Father, however, was “calm and

understanding” about the incident and was not angry with her. The parents had been

married for more than seven years.

       Father reported that he and Mother argued during the day on January 31, 2015,

after A.A. had pushed D.A. while playing in the family’s backyard. Father questioned

A.A.’s action, and Mother said that A.A.’s behavior was age appropriate for a two-year-

old. Father did not like the way Mother spoke to him and assumed that Mother was

criticizing him for not knowing how to parent the children. He said he “ ‘shut down’ ”

and went into his office for several hours. He later noticed that Mother and the children

were not at home, and that Mother had left her cell phone at home. The CHP later called

him and reported Mother’s arrest.

       Father was “shocked and disappointed” at Mother’s behavior, and said that Mother

drank knowing she was pregnant with their third child. Less than a month earlier, he

discovered that Mother was drinking when he found several “ ‘empty and full’ ” cans or

bottles of alcoholic beverages in the home. Father said he “ ‘once’ ” assumed that D.A.’s

vomit smelled like alcohol, but Mother denied it when he brought it to her attention. He

also knew that Mother breastfed D.A.

       Father said that he and Mother argued “ ‘frequently’ ” and that their relationship

suffered from “ ‘disrespect and lack of communication.’ ” Father opined that he and

Mother needed “couple therapy” and Mother would benefit from an alcohol treatment


                                             5
program. Father reported having a 2000 arrest for armed robbery when he was 19 years

old, for which he served two years in prison and three years on parole. In 2013, Father

was arrested for domestic violence following an argument with Mother, but he was

released after two days without being charged. A.A. and D.A. had no visible marks or

bruises.

       On February 3, 2015, DPSS filed an “out of custody” petition for A.A. and D.A.,

under section 300, subdivision (b)(1). At a February 4 detention hearing, DPSS did not

seek to detain the children outside the parents’ custody, and the children were not

detained. Still, the court placed several conditions on allowing the children to remain in

the family home, including that there would be no alcohol in the home and that neither

parent would consume any alcohol. The court also ordered the parents to cooperate with

DPSS in its investigation.

       At a jurisdiction hearing on March 27, 2015, the court sustained the allegations of

an amended petition for A.A. and D.A., namely, that (1) on January 31, 2015, Mother

was arrested for DUI and child endangerment; her blood-alcohol content was 0.21; and

the children were with Mother in the car (the prior b-1 finding); (2) Mother “minimizes”

her alcohol consumption and its effect on her ability to adequately parent the children

(the prior b-2 finding); and (3) Father was unaware that Mother was caring for the

children while under the influence of alcohol (the prior b-3 finding).

       The court struck two other allegations, namely, that (1) Father had a history of

perpetuating acts of domestic violence against Mother and that Father had a “self-

disclosed” 2013 arrest for domestic violence (the prior b-4 allegation); and (2) Father had


                                             6
a criminal history, including a prior armed robbery conviction (the prior b-5 allegation).

The children remained in parental custody. At a September 25, 2015 review hearing, the

court followed DPSS’s recommendation and terminated its jurisdiction over A.A. and

D.A.

       By September 2015, Father was employed and the parents were soon expecting

the delivery of their third child, S.A. That month, DPSS reported that Mother had

completed most of her case plan, including individual counseling, parenting education, an

online substance abuse program, and drug testing. In August 2015, Mother completed

the “Safe-Care” in-home program. According to the nurse assigned to the family, Mother

was “an exemplary client” and provided “appropriate care and structure” for the children.

Regarding counseling, Mother’s therapist diagnosed her with “Adjustment Disorder with

Mixed Anxiety and Depressed Mood.” Mother said she had benefited from her

counseling by acquiring tools to enhance her problem solving and coping skills. Mother

had also completed an outpatient substance abuse program and consistently tested

negative for all controlled substances and alcohol.

       DPSS also reported that Father had partially completed his case plan, which

consisted solely of individual counseling. Father attended at least six counseling sessions

with different therapists and was diagnosed with “Adjustment Disorder (unspecified).”

One of Father’s therapist’s opined that Father “still ha[d] a lot of anger issues.” Father

was also “frustrated” with his counseling services because the counseling agency

changed his therapist. His most recent therapist reported that he had “processed the

incidents on his own” and had addressed them with his pastor. Mother reported that most


                                              7
of the family’s stressors were resolved because Father was no longer unemployed. Thus,

Mother did not believe that Father needed further counseling.

       During the February to September 2015 reporting period, the social worker was

continually unable to contact Father. Still, the social worker reported that, although

Father was “still resistant to therapy” and had not “successfully addressed the

Department’s concerns in counseling,” Mother had consistently shown that she was

“willing and able to provide a safe and nurturing home” for the children. Additionally,

the parents had not had any altercations or domestic violence incidents involving law

enforcement. Thus, the social worker opined that the family was stable and no longer

needed services or juvenile court supervision.

       On September 25, 2015, the court terminated its jurisdiction in the 2015 case.

Thereafter, in October 2015, Mother was convicted of DUI based on the

January 31, 2015 incident. Mother was sentenced to serve one day in jail and was placed

on summary probation, which expired on June 14, 2019.

B. Mother’s Second Arrest for Child Endangerment (April 10, 2017)

       On August 10, 2017, DPSS received a referral alleging the parents’ general

neglect of A.A., D.A., and S.A. On the previous day, at 6:00 p.m., Father left the family

home following an argument with Mother. Father returned home at 11:00 p.m., but he

was unable to enter the home because he did not have a key. Father allegedly noticed

that the family’s car was gone and left the home on foot, looking for Mother. Father

called the police and told them where Mother liked to “hangout.” The police located

Mother at 4:00 a.m., “asleep and drunk in the car,” after Mother left the three children


                                             8
“home alone.” When the police entered the home, the children were asleep. Mother was

“cite released” for child endangerment.

       During DPSS’s ensuing investigation, Mother said she had a few drinks on the

night of August 10, 2017, and thought she had left the children at home with Father.

Father said he thought that Mother had the children with her, but he later discovered that

the children were at home alone, sleeping. The social worker noted that A.A., then age

six, reportedly had speech delays, and that S.A., then age 22 months, had behavioral

problems that prompted Mother to homeschool all three of the children. Mother also

reported that she was pregnant again; she had “abstained from drinking alcohol”; she and

Father had sought assistance from their church; and she was engaged in “recovery classes

at her church.” DPSS closed its 2017 investigation “as inconclusive for General

Neglect.”

       Following a trial, in June 2018, Mother was convicted of misdemeanor disturbing

the peace (Pen. Code, § 415) based on the August 10, 2017 incident, in which she was

found drunk and passed out in her car. She was sentenced to four days in jail and was

placed on summary probation, expiring on June 6, 2021.

C. The Current Proceedings for the Children (2019-2020)

       On April 17, 2019, DPSS received a referral alleging that, on that day, Mother left

her five young children in her running vehicle, a white Ford van, for approximately

30 minutes while she went into a store. A bystander saw the oldest three children, A.A.,

D.A., and S.A., jumping in the front seat of the van, honking the horn, revving the

engine, and moving the steering wheel. Following a 911 call, a law enforcement officer


                                             9
responded to the scene. Mother told the officer that she went into the store “real quick”

and that her oldest child, then six-year-old A.A., was supposed to be watching the

younger children: D.A., then age five; S.A., then age three; G.A., then age 16 months;

and L.A., then age two months.

       Mother also told the officer that she thought she was “legally allowed” to leave the

children in the van, unattended. In his report, the officer wrote that Mother “displayed

reckless disregard for the safety” of the children and cited Mother for misdemeanor child

endangerment. (Pen. Code, § 273a, subd. (b).) The officer noted that a “computer

records search” showed that Mother had a prior arrest for misdemeanor child

endangerment.

       On April 26 and 30, 2019, a DPSS social worker unsuccessfully attempted to

contact the family at their home. On both occasions, the social worker went to the home,

saw a white Ford van in the driveway, and knocked on the door, but no one answered.

The social worker’s subsequent attempts to reach the family at their telephone number on

file with DPSS were also unsuccessful. On May 6, 2019, the social worker sent a

certified letter to the family’s home, asking the parents to contact her to schedule an

appointment, but she received no response. Next, the social worker discovered where

Father worked and attempted to contact him by phone and by a letter, sent by certified

mail on May 20, 2019, to Father’s place of employment. On June 4, the social worker

left a voicemail message for Father at his place of employment, but she received no

response.




                                             10
      On June 25, 2019, the social worker asked the Riverside County Sheriff’s

Department to conduct a welfare check on the family. Later that evening, a sheriff’s

deputy went to the home and reported that Mother was claiming she had not responded to

DPSS because she had lost her cell phone. Father expressed concern about the reason

DPSS wanted to contact him and asked why he had to talk with DPSS. The home met

“minimal” standards, and the children showed no signs of abuse. The deputy gave the

social worker Father’s cell phone number, and the social worker called the number the

next day, but no one answered.

      On July 15, 2019, the social worker again attempted to contact the family at their

home, but no one answered the door. The social worker left her card in the door with a

note saying, “It is very IMPORTANT that I speak with you. Please call me.” Still, the

social worker received no response.

      That same day, the social worker discovered that on July 10, 2019, a criminal

complaint was filed against Mother based on the April 17, 2019 incident in which she left

the children in her van, unattended. A preliminary hearing in Mother’s 2019 criminal

case, together with a hearing on her alleged probation violation stemming from the 2017

incident, was scheduled for August 14, 2019. Mother was on summary probation in

connection with her 2017 criminal case. On August 14, 2019, a criminal protective order

was issued, prohibiting Mother from leaving the children unsupervised and requiring her

to have “no negative contact” with the children. Other hearings in Mother’s criminal

matters were continued to October 3, 2019.




                                             11
       On September 3, 2019, the social worker asked the sheriff’s department to conduct

a second welfare check on the family. Shortly after midnight on September 3, a sheriff’s

deputy called the social worker and reported that Father shut the door in the deputies’

faces when they came to the family home to conduct the welfare check. While one of the

deputies was reporting Father’s actions by phone to the social worker, Father opened the

door to the home, complained about the late hour, refused to call the social worker, and

refused to allow the deputies to enter the home. The deputy put the social worker on a

speaker phone, and the social worker explained to Father that she had made several

attempts to contact him regarding the children. When the social worker explained that

DPSS was concerned about Mother leaving the children in her van, unattended, Father

said the social worker had “bad intel.”

       The social worker told Father that she knew about Mother’s 2019 criminal case

and had a copy of the police report for the April 2019 incident. Father said “they” were

complying with the criminal case, but he refused to allow the social worker to meet with

the children, either at the family’s home or at DPSS offices. Father told the social worker

that he had made “multiple attempts” to contact her, but the social worker “confronted”

Father about “his dishonesty” and asked whether the parents still had the social worker’s

card. The social worker then heard a woman’s voice say, “No.” The social worker then

explained to both parents that, due to the seriousness of the April 2019 incident and “the

previous incident,” it was possible for the juvenile court to become involved, but it would

be better if the parents would meet with the social worker. Still, Father refused to meet

with the social worker and said he would sue her if she involved the juvenile court.


                                            12
DPSS then decided it would file a petition for the five children, given their young ages,

the “apparent lack of benefit from previous services provided to the family,” and given

that the April 2019 incident was Mother’s third “child endangerment encounter.”

       On September 16, 2019, DPSS filed an original petition for the five children,

alleging juvenile court jurisdiction under section 300, subdivision (b)(1). In its detention

report, DPSS opined that Mother appeared to have failed to benefit from the previous

services provided through DPSS and the criminal court. Mother was on probation for the

2017 child endangerment incident when she was cited for child endangerment in April

2019. DPSS argued that Mother showed “an alarming lack of sound judgment” in April

2019 by leaving six-year-old A.A., who reportedly had some developmental delays, in

charge of her younger siblings, including two-month-old L.A. DPSS reported that the

parents had been uncooperative and had refused to allow the social worker to meet with

them or to assess the children’s safety. In June 2018, Mother was ordered to complete a

parenting class as part of her probation in her 2017 criminal case, and on July 5, 2019,

Mother submitted proof of her completion of a 52-week parenting class to DPSS. DPSS

opined that the parents could benefit from counseling and from “intensive parenting

services designed to specifically meet their needs to address identifying safety concerns

in the home . . . .” DPSS sought family maintenance services for the parents.

       On September 17, 2019, the court found that a prima facie showing had been made

that the children were described in section 300, subdivision (b)(1), but did not detain the

children. The court ordered the parents to cooperate with the social worker, to make the

children available to DPSS “for inspection and interview,” and to ensure the children’s


                                             13
welfare and safety. The court also ordered the parents not to use or to allow anyone else

to use corporal punishment on the children.

       On October 22, 2019, the social worker interviewed the parents together, at the

parents’ request, as the parents did not wish to be interviewed separately. The parents

reluctantly provided information concerning their family histories, saying they had

provided similar information in the 2015 dependency case. By this time, Father had been

employed for nearly five years as an employment services counselor for a government

agency. When asked about the family’s support system, Father said that a paternal aunt

had assisted the family, but she died in a car accident around one year earlier. The

parents said there were five people from their church whom they “looked up to,” but they

did not trust any of those people to assist them with their children or to discuss “family

stressors or struggles.”

       When asked about their family’s strengths, Mother said, “ ‘We always do

everything in our children’s best interests,’ ” and said that the family shared meals and

spent time together as a family. Father said that a “ ‘a strong faith in God’ ” was a family

strength, and he believed it was important to teach the children “ ‘integrity, honesty, open

communication and truth.’ ” Neither parent believed they could benefit from additional

services, and both parents wanted the court to dismiss the current case. The parents also

declined to participate in faith-based services.

       On October 23, 2019, the social worker separately interviewed A.A., then age

seven; D.A., then age five; and S.A., then age four, at DPSS offices, in the parents’

presence. The parents would not allow the children to be interviewed privately or to be


                                              14
asked about things other than the petition’s allegations. G.A. and L.A. were too young to

be interviewed. All of the children appeared to be healthy and well cared for, with no

visible signs of abuse or neglect. The children were being homeschooled, and despite

earlier reports, A.A. appeared to be developmentally on track.

       When asked whether she and her siblings were ever left alone with no supervision,

A.A. replied, “Yes, one time.” When asked what happened, A.A. said she did not want to

say; and when asked why, A.A. said, “ ‘My parents don’t want me to tell you.’ ” A.A.

declined to answer any other questions. When asked a similar question, D.A. replied that

Mother “ ‘left us and went in the car.’ ” He awoke and found both of his parents gone.

Mother interjected and said the children were not left alone; they were left in Father’s

care. When asked whether he could recall any other times when he was left without adult

supervision, D.A. referred to the April 2019 incident in which Mother left the children in

her running van, unattended, while she went into a store. S.A. also recalled the incident

at the store.

       Mother submitted a letter confirming her completion of a 52-week “Breakthrough

Parenting” class, which she began attending in June 2018 and completed in June 2019, as

part of her probation in her 2017 criminal case. The letter stated that Mother was “a great

student!”; attended each two-hour session of the 52-week class; was “on time”; actively

participated in group discussions and coursework; was “eager to learn”; and “deeply

regretful regarding her poor parenting decisions.” The letter further stated, “If the parent

is not able to demonstrate a genuine understanding of his or her current family situation,

including changes needed for both short-term and long-term success, we do not certify


                                             15
completion.” On October 28, 2019, Mother tested negative for all controlled substances

and alcohol.

       On October 29, 2019, DPSS reported that the parents “continue to isolate the

children, be minimally cooperative with the Department, and make unsafe decisions for

the children, negatively affecting both their safety and well-being.” DPSS did not believe

that the parents had benefited from their prior services. On November 1, 2019, the court

set a contested jurisdictional and dispositional hearing, and ordered the parents to allow

the social worker to interview the children privately, outside the parents’ presence, and to

also allow minors’ counsel’s investigator to privately interview the children and visit the

family home.

       On November 18 and 26, 2019, Mother did not respond to the social worker’s

phone calls. Then, on November 27, the social worker made an unannounced visit to the

family home. She knocked on the door for several minutes, but there was no answer,

even though lights were visibly on in the home and several cars were in the driveway.

Mother also did not answer her phone when the social worker called her from outside the

home on November 27. But after several minutes, Father came outside, closed the door

behind him, and told the social worker that she was not supposed to be at the family

home or to contact the family until the next court hearing in January 2020. Father

claimed his attorney had advised him that the case would be dismissed at that hearing.

       The social worker told Father that DPSS would need to make “monthly contact”

with the family, including visits in November and December 2019, and January 2020,

“pending the court’s decision on the next steps of the case.” The social worker gave


                                             16
Father a copy of the court’s November 1, 2019 minute order and advised him that the

court had ordered DPSS “to interview all of the children outside of the parents’

presence.” Father said he needed to discuss the matter with Mother and went back inside

the home. Several minutes later, the parents stepped outside and told the social worker

that they were not going to allow her to interview the children privately, saying they had

previously allowed the children to be interviewed, and no concerns were found. Mother

said that the previous social worker had “discussed inappropriate things” with the

children. The parents allowed the social worker to interview the children “together” but

not separately, and not privately, but in the parents’ presence. The parents refused to

allow the social worker to enter the home, saying it was a holiday and relatives were

visiting.

       The parents brought the five children outside and “line[d] them up” near the front

door. After the social worker told Mother that the two youngest children did not have to

be interviewed and could go back inside because it was “extremely cold and rainy,”

Mother did not respond, continued to hold L.A. in her arms, and “gestured” to the social

worker to interview the children. The parents stayed in the doorway while the social

worker interviewed A.A., D.A., and S.A. All of the children again appeared to be “safe,

healthy, and well cared for with no visible signs of abuse or neglect.” But this time, A.A.

denied that she or her siblings had been left alone at home. A.A. said she felt safe at

home and denied being fearful of anyone. D.A. and S.A. also said they felt safe at home,

denied being fearful of anyone, and denied any physical discipline in the home.




                                             17
       The parents then asked the social worker why DPSS continued to contact the

family, given that the children said they felt safe at home. The social worker explained

that DPSS was concerned about the April 2019 incident in which Mother left the children

in her running van, unattended, and that DPSS believed it would be in the family’s best

interest to have DPSS and the court assist the family with services to ensure that such an

incident did not happen again. Mother then said that she “chose” to leave the children in

her van “because it was unsafe in the parking lot, as people can speed and there could be

‘drug users’ and people smoking in the parking lot.” Mother explained that it could be

difficult to ensure that five children stayed together and were safe in the parking lot, and

asked the social worker whether she, the social worker, would have done “anything

differently in the situation.” The social worker told Mother that a parenting class could

help Mother “learn appropriate decision making and how to ensure her children were safe

when walking in the parking lot . . . .”

       The parents agreed to allow the social worker to visit the family at home again on

December 10, 2019, at 6:00 p.m., for the December visit. At that visit, the social worker

was allowed into the home; spoke to A.A., D.A., and S.A; and noted no concerns. The

social worker then spoke to the parents about the consequences of not “following through

on the Court order to allow [the social worker] to interview the children privately.” She

told the parents to contact their attorneys for legal advice, and she explained that her role

was to “document the information obtained during this review period and provide it to the

Court.” Mother became upset, said she was concerned that the social worker would

“ ‘twist the truth,’ ” and told the social worker to put Mother’s exact words into her


                                             18
report. Mother said the “initial social worker” had “introduced” the children to

pedophilia and she was not going to let that happen again. Father said the court should

know that DPSS staff did not have “superb discernment” because they treated “everyone

the same.” Father reiterated that he and Mother did not believe they could benefit from

any additional services and would like the case dismissed.

       The parents also indicated that they were frustrated because they received a call

from a clinical therapist who was supposed to assess the children for mental health

concerns. The social worker explained to the parents that the purpose of the call was to

ensure compliance with the state and local “mandate that children receive a mental health

assessment in order to ensure their mental health needs, if any, were being properly

addressed.” The parents were also told to expect a call from DPSS to schedule a child

and family team meeting (CFTM). The parents said they wanted no further contact with

DPSS before the next court hearing. Father was “irate” when DPSS later called to

schedule the CFTM.

       At an “add on” hearing on January 22, 2020, county counsel told the court that the

parents would not allow DPSS to interview the children privately; it was believed that the

parents were “coaching” the children; and DPSS was unsure whether it was “going to get

the truth on what’s going on in the home from the children.” DPSS wanted to interview

the children, privately, separately, and monthly, and also wanted to obtain the name and

contact information of the children’s homeschool teacher, whom the children saw

monthly, in order to review the children’s daily homeschool curriculum. County counsel

asked the court to ensure that the social worker could interview the children privately


                                            19
before the jurisdiction and disposition hearing on February 7, 2020. Minors’ counsel

joined in these requests and asked the court to “detain all five minors from the parents

today.” Minors’ counsel said she had “serious concerns” because there had been “at least

three child endangerment issues related to the family,” and the parents were not

cooperating either with DPSS or with minors’ counsel’s investigator. The parents had

denied the investigator access to the family home and the children, and they had refused

to allow safety and mental health assessments to be conducted for the children.

       Minors’ counsel also told the court that she had been unable to interview the

children since the September 17, 2019 detention hearing, and she remained concerned

that the children were being subjected to inappropriate physical discipline and were being

left without adequate supervision. Minors’ counsel explained that, shortly before the

January 22, 2020 hearing, she tried to engage in a conversation with A.A. about her

dollhouse, but A.A. repeatedly “plug[ged] her ears” and told minors’ counsel that she was

not allowed to talk to her. To minors’ counsel, it was “evident” that the children had

“been extensively coached,” that the children would likely not be truthful during

interviews, and that the children could not be protected unless detained.

       In response, the parents’ counsel together assured the court that the parents were

cooperating with the investigations, although the parents had concerns about subjecting

the children to interviews by strangers; and that the children, all of whom were present in

court, were well cared for and were not at any current risk of harm. The court ordered the

parents to cooperate with both DPSS’s and minors’ counsel’s investigations, and to abide

by the court’s orders. This meant that the parents had to allow the children to be


                                            20
interviewed, privately, by DPSS, by minors’ counsel, and by minors’ counsel’s

investigator, and that the parents could not discuss the case with the children. The court

declined minors’ counsel’s request to detain the children but told the parents it “may have

no choice” to do so, depending on the information it received by the time of the next

hearing.

        Immediately after the January 22, 2020 hearing, the social worker spoke with A.A.

D.A., and SA., individually and privately, in the children’s room at the court. The social

worker first spoke with S.A. Unprompted, S.A. said, “they don’t yell,” referring to her

parents, and said that “everyone” in the family was “kind to each other with their words.”

No one would push or hit each other, and in disciplining the children, the parents would

either enforce “time outs” or make the children “ ‘go to sleep early.’ ” S.A. denied being

fearful of anyone or that anyone had told her what to say, and said she felt safe in the

home.

        The social worker next interviewed A.A., who, upon entering the interview room,

reached into her pocket and pressed a button on what appeared to be a phone. When

asked what was in her pocket, A.A. said, “ ‘Not telling!’ ” and repeatedly refused to show

the social worker what was in her pocket. Unprompted, A.A. said that she and her

siblings were not spanked in the home. A.A. also said that everyone got along

“ ‘nicely,’ ” by which she said she meant, “ ‘nobody is yelling at each other.’ ” When

asked whether there was ever a time when anyone in the home yelled at someone, A.A.

said, “ ‘Not really, well not very often. It’s very rare.’ ” A.A. also said, “ ‘Not telling,’ ”

when asked whether she could recall the last time anyone in the home yelled at someone,


                                              21
or what happened when either she or her siblings misbehaved. A.A. denied being afraid

of anyone in the home.

       When the social worker was interviewing D.A., Mother’s counsel repeatedly

knocked on the door, saying the parents needed to leave for a medical appointment. Still,

the social worker proceeded with D.A.’s interview. When asked what he and his siblings

were learning while being homeschooled, D.A. said, “ ‘I don’t know, we don’t do it very

much.’ ” D.A. also said he did not know when asked whether he was learning to write

his name and practicing his numbers or colors. But D.A. was able to identify several

colors in the room. D.A. said everyone in the home got along “ ‘good’ ” and, if anyone

would push, hit, or yell, they “ ‘went on timeout.’ ” When asked whether he or his sisters

were ever hit or spanked as a form of punishment, D.A. said, “ ‘Not since the judge said

not to.’ ”

       On January 31, 2020, the social worker interviewed the children at the family

home pursuant to a prearranged visit. The home was clean with “educational activities

throughout the home.” Mother allowed the social worker to separately interview A.A.,

D.A., and S.A. in a bedroom, and denied that there were any recording or listening

devices in the room. Mother “shared” that A.A. had a phone in her pocket at the

January 22 hearing, and that A.A. kept saying she was “ ‘not telling’ ” because she feared

she would get in trouble for “playing” on the phone. Mother denied that A.A. was trying

to record the interview.

       Again, S.A. was the first child to be interviewed. S.A. said things were “ ‘good’ ”

at home, and when asked whether anyone told her what to say, said, “ ‘mom and dad


                                            22
did.’ ” But, when asked what the parents told her to say, S.A. said, “ ‘I don’t know.’ ”

S.A. denied being afraid of anyone in the home and said she felt safe in the home. Next,

D.A. was interviewed. Unprompted, D.A. said he could count his numbers and counted

to 39, missing only a few numbers. Also unprompted, D.A. said he knew his alphabet

and sang the “ABC song.” When asked what schoolwork he had done that day, D.A. said

he had practiced writing letters.

       When asked what happened after the recent court hearing, D.A. said, “ ‘We talked

about court’ ”; and, when asked whether anyone told him what to tell the social worker,

he said, “ ‘They said they only want us telling the truth.’ ” D.A. said he would like to

play sports, “but the judge said not to.” When asked who told him that, he said,

“ ‘Someone in my family,’ ” and he would not say who. D.A. again denied being afraid

of anyone in the home and said he felt safe in the home.

       When it was her turn to be interviewed, A.A., unprompted, told the social worker

that she had been practicing her reading and volunteered to read a bible story from one of

the books in the room. A.A. said she “ ‘got prizes’ ” from her teacher for her reading.

When asked what happened after the court hearing, A.A. said, “ ‘The lady at Court

wasn’t nice and I didn’t like her questions’ ”—apparently referring to minors’ counsel,

who interviewed the children in the courthouse after the hearing while the social worker

was interviewing the other children. A.A. said, “ ‘Everyone at Court is against us and

wants to take us from our parents, but I’m really happy at home.” A.A. said she felt safe

at home and denied being afraid of anyone.




                                             23
       On January 23, 2020, the social worker contacted the children’s homeschool

“monitor/teacher,” who said the school did not have a structured curriculum and that

Mother had created “her own” curriculum for the children. Grading was also optional,

and Mother had elected not to have the children graded. The teacher was supposed to

meet with Mother and the children monthly, but Mother had not made either herself or

the children available for a meeting during the school year. Instead, Mother would send

the teacher “sample worksheets and activities” that the children had completed during the

previous month. The teacher denied that the children were receiving an inadequate

education, although she said she would like them to be working on “higher-grade level

activities” because they were “ ‘a little behind.’ ”

       The teacher met with Mother and the children in the family home on

January 27, 2020. On February 3, 2020, the teacher reported on the meeting to the social

worker. According to the teacher, A.A. was reading at the second grade level, but she

was unable to write three or four sentences at a time and her penmanship needed

improvement. She was not, however, “ ‘grossly delayed.’ ” D.A. was at grade level for a

“ ‘typical male kindergartener’ ” and knew the letters of the alphabet and their sounds.

S.A. was not of school age but knew the alphabet.

       Mother’s style of homeschooling is called “unschooling,” which is “more flexible”

in its curriculum and allows the teaching to be based on the children’s interests. The

teacher also “shared” that Mother appeared to be more open to meeting in person than

she had been during previous months, and that the parents appeared to be “ ‘skeptical and




                                              24
cautious of new people.’ ” The teacher had no concerns about the parents’ “overall

ability to parent and educate the children.”

       On January 22, 2020, sheriff’s deputies went to the family home to conduct

another welfare check, but the parents would not allow them to enter the home or see the

children. On February 4, 2020, DPSS reported it was still concerned that Mother would

“continue to demonstrate bad decision making” by leaving the children unsupervised,

“resulting in one or more of the children becoming seriously harmed or injured.” DPSS

was also concerned about the parents’ “attempts to isolate” the family and their “inability

to develop a safe support system for the family, resulting in the children not having

supervision in the event” the parents were unavailable. Although two family members

came to court on January 22, 2020, to support the family, the parents had never identified

any family members or others as their support system.

       DPSS acknowledged that the parents were “now cooperative” but believed the

parents were coaching the children about what to say to the social worker, given that the

children had made unprompted statements, ostensibly intending to give the impression

that there were no safety, disciplinary, or educational concerns in the family home.

DPSS opined that the parents could benefit from parenting education “in order to assist in

teaching the parents better decision making skills relating to the children’s safety, and

individual counseling for all family members to address the issues of isolation and the

family’s struggles to reconcile their beliefs with what is appropriate and safe for the

children.”




                                               25
       A report signed and prepared by the investigator for minors’ counsel was filed on

February 6, 2020. On January 25, 2020, the investigator interviewed A.A., D.A., and

S.A. in a bedroom at the family home. The grandmother and great-aunt were present;

both were “approachable and cooperative” and said that the parents had asked them to be

there “for moral support.” The investigator asked to speak with the children outside, but

Mother wanted the investigator to interview the children in the bedroom. After the

interviews, the investigator suspected that Mother had been listening to the interviews

through “some type of baby monitor” because, as the investigator was leaving the home

through the living room, she could hear the children “talking through some kind of

speaker.”

       The investigator interviewed A.A. and D.A. together. When asked about “school,

chores, and daily activities,” A.A. said they usually woke each day around noon, then

she changed her answer and said they woke around 7:00 p.m., then she said they woke

“maybe” around 7:00 a.m., then she said she was not sure. A.A. volunteered: “I don’t

know who had the nerve to say we don’t play sports because that is ridiculous.” A.A.

also said she was frustrated by being asked the same questions again and again. A.A.

indicated that she was responsible for “taking care of the babies, sweeping the floors,

laundry, and a lot of different things.” Regarding school, D.A. said they learned music

and he likes to play the violin. AA. said they read the bible, grabbed a children’s version

of a bible, and began to read it out loud. “Many times,” A.A. interrupted D.A. when he

was talking by “loudly” reading from the bible, making it “nearly impossible” for the




                                            26
investigator to hear or understand D.A. A.A. ignored the investigator’s requests to let

D.A. talk.

         A.A. told the investigator that she sometimes heard her parents arguing and telling

each other to “shut up,” but she said they stopped arguing after they “ ‘get right with the

Lord.’ ” The parents had argued as recently as two weeks earlier. Father then brought

S.A. into the room, who began to talk about how, a couple of months earlier, Mother lit

“a bunch of candles” in the house because they did not have the money to pay for the

lights. As S.A. was talking, A.A. began reading loudly again. A.A. would not answer

when she was asked whether D.A. had ever been struck with the large ring Father wore.

The investigator ended the interviews after A.A. had lain down and said she was going to

sleep.

         During the interviews, Mother came into the room two or three times and asked

the investigator whether she needed anything. One of these interruptions occurred just as

the investigator ended the interviews and began taking pictures of the bedroom. Mother

also asked the investigator, more than once, whether the investigator had recorded the

interviews. Mother asked, “You recorded this for your records, . . . right?” The home

was clean and organized but “very dark, as all the window treatments were closed.”

Mother said she covered the windows with cardboard because it was cold and drafty.

D. Jurisdiction and Disposition in the Current Proceedings (Feb. 7, 2020)

         On February 7, 2020, DPSS filed an amended petition for the children, and the

court sustained its three allegations: (1) “The mother neglected the health and safety of

the children, in that on or about April 17, 2019, the mother left the children unattended in


                                              27
a running vehicle for a period of 30 minutes. Subsequently, the mother was cited for

misdemeanor child endangerment” (the b-1 finding); (2) “The mother and father have a

history with [DPSS] for allegations of domestic violence and substance abuse as to [A.A.

and D.A.]. The parents were both provided with Family Maintenance Services, with

which the mother complied. Subsequently, the dependency was terminated and the

children remained in the care of the parents” (the b-2 finding); and (3) “The mother has a

criminal history, including, but not limited to arrests and/or convictions for disturbing the

peace, child endangerment, and driving under the influence. Further the mother is

currently on probation” (the b-3 finding).2

       Mother submitted a letter addressing the allegations of the amended petition and

DPSS’s reports. Among other things, Mother noted in her letter that 10 months had

passed since the April 17, 2019 incident in which Mother left the children in her running

van, unattended; the children were unharmed; and during the ensuing 10-month period,

the children were not found to be neglected, abused, or unsafe. The letter also noted that,

in June 2019, Mother received “a glowing letter” confirming her completion of her 52-

week parenting class; the children were “on track with their learning and development”;

and their homeschool teacher saw “no need for intervention.”

       The parents’ counsel together argued there was no need to declare the children

dependents because the children were not at any current risk of harm. The parents’


       2 The amended petition did not include the b-4 allegation, concerning Father’s
criminal history, which was alleged in the original petition, filed on September 16, 2019:
“The father has a criminal history, including, but not limited to arrests and/or convictions
for felony robbery.”

                                              28
counsel emphasized that the April 17, 2019 incident occurred nearly 10 months earlier;

the parents had cooperated with the investigations; and there was no indication that the

children were at any current risk of harm. Mother was still contesting her criminal case,

based on the April 17, 2019 incident, and if found guilty, she would have to complete

another 52-week parenting class. The parents’ counsel also disputed that the parents

were isolating the children, had no support system, or were not adequately parenting and

homeschooling the children.

       Minors’ counsel argued that the children were currently at risk of harm because,

although Mother completed a 52-week parenting class in June 2019 and completed “Safe

Care” in the 2015 dependency case, Mother had failed to benefit from those services

because, “We are here yet again for very similar circumstances.” Despite her earlier

request to detain the children, Minors’ counsel agreed that family maintenance services

were appropriate but expressed concern that the parents were still isolating the children,

had coached the children about what to say, and had listened to the children’s interviews.

County counsel noted that it took DPSS from April 2019 to September 2019 to “lay eyes

on these children,” due to the parents’ failure to cooperate with the investigations and

their refusal to engage in voluntary family maintenance services.

       The court pointed out that the parents’ initial failure to cooperate, and the amount

of time it took to assess the children made “a huge difference with regard to the totality of

anything going on with this case.” The court acknowledged that the parents had more

recently cooperated in allowing the children to be assessed but that those assessments

were made “on the parents’ terms.” Given the parents’ initial failure to cooperate with


                                             29
the investigations, the court questioned whether the parents “fully” understood the

seriousness of the case. The court said, “I don’t feel that there is no risk of harm

potentially to these children, or that they’re safe at this juncture. I think we’re certainly

getting to that point. I think it was a huge step since the last hearing [on

January 22, 2020] when everyone was here, and there was a lot of concerns provided to

the Court and discussed with everyone.” The court commended Mother for completing

the 52-week parenting class, which the court described as “a great task,” but noted that,

“in the midst of this, the [April 17, 2019] incident occurred that brought the family to

court. Although I know the therapist indicated [M]other benefited, there is still concern

whether there was actually benefit if there was a situation where five small kids are left in

an unattended vehicle.”

       The court admonished the parents that, “the more receptive and cooperative” they

were “to the process of what needs to happen, this case could be closed out well before

six months . . . . [O]nce it can be determined that the children are being cared for

properly, [are] safe, and there’s no risk. But everything points to the fact that’s not the

case at this juncture.” The court declared the children dependents and adopted DPSS’s

family maintenance plan, which included parenting education for Mother and individual

counseling the parents. Mother appeals the February 7, 2020 dispositional orders. Father

did not appeal.




                                              30
                                     III. DISCUSSION

A. Substantial Evidence Supports the Court’s B-1, B-2, and B-3 Jurisdictional Findings

       Mother claims that insufficient evidence supports each of the court’s jurisdictional

findings, namely, the b-1, b-2, and b-3 findings. We disagree.3

       1. Applicable Legal Principles

       “We review the juvenile court’s jurisdictional findings for sufficiency of the

evidence. [Citations.] We review the [entire] record to determine whether there is any

substantial evidence to support the juvenile court’s conclusions, and we resolve all

conflicts and make all reasonable inferences from the evidence to uphold the court’s

orders, if possible. [Citation.] ‘However, substantial evidence is not synonymous with

any evidence. [Citations.] A decision supported by a mere scintilla of evidence need not

be affirmed on appeal. [Citation.] Furthermore, “[w]hile substantial evidence may

consist of inferences, such inferences must be ‘a product of logic and reason’ and ‘must

rest on the evidence’ [citation]; inferences that are the result of mere speculation or

conjecture cannot support a finding [citations].” [Citation.] “The ultimate test is

whether it is reasonable for a trier of fact to make the ruling in question in light of the




       3  Although we generally will affirm a juvenile court’s assumption of jurisdiction
if only one of its jurisdictional findings is supported by substantial evidence, and we need
not consider whether any or all of the other alleged statutory grounds for jurisdiction are
supported by the evidence (In re Alexis E. (2009) 171 Cal. App. 4th 438, 451), in this case
we exercise our discretion to consider Mother’s challenges to each jurisdictional finding,
given that any one of them could potentially impact future dependency proceedings
involving Mother. (See In re Drake M., supra, 211 Cal.App.4th at pp. 762-763.)

                                              31
whole record.” [Citation.]’ [Citation.]” (In re David M. (2005) 134 Cal. App. 4th 822,

828.)

        “At the jurisdictional hearing, the court shall first consider only the question

whether the minor is a person described by section 300. Any legally admissible evidence

that is relevant to the circumstances or acts that are alleged to bring the minor within the

jurisdiction of the juvenile court is admissible and may be received in evidence. (§ 355,

subd. (a).) Here, all of the jurisdictional findings were made under subdivision (b)(1) of

section 300. A child who is described in subdivision (b)(1) may be adjudged a dependent

of the court. (§ 300.) Subdivision (b)(1) applies if, “[t]he child has suffered, or there is a

substantial risk that the child will suffer, serious physical harm or illness, as a result of

the failure or inability of his or her parent . . . to adequately supervise or protect the

child . . . .” (§ 300, subd. (b)(1), italics added.)

        “ ‘While evidence of past conduct may be probative of current conditions, the

question under section 300 is whether circumstances at the time of the hearing subject the

[child] to the defined risk of harm.’ ” (In re Savanna M. (2005) 131 Cal. App. 4th 1387,

1394 (Savanna M.), quoting In re Rocco M. (1991) 1 Cal.app.4th 814, 824.) “Thus,

previous acts of neglect, standing alone, do not establish a substantial risk of harm; there

must be some reason beyond mere speculation to believe they will reoccur.” (Savanna

M., at p. 1394, quoting In re Ricardo L. (2003) 109 Cal. App. 4th 552, 565.)

        2. The B-1 Finding

        The b-1 finding states: “The mother neglected the health and safety of the

children, in that on or about April 17, 2019, the mother left the children unattended in a


                                                32
running vehicle for a period of 30 minutes. Subsequently, the mother was cited for

misdemeanor child endangerment.” Ample substantial evidence supports this finding.

The record shows that, on April 17, Mother left the five young children in her running

vehicle, unattended, for around 30 minutes while she went into a store. Mother was cited

for misdemeanor child endangerment at the time of the April 17 incident. The record

also shows that Mother deliberately left her oldest child, A.A., then age six, in charge of

supervising her four younger siblings, including two-month-old L.A., in the running

vehicle while Mother went into the store.

       Additionally, substantial evidence shows that, at the time of the February 7, 2020

jurisdiction and disposition hearing, the children were at a substantial risk of serious harm

due to Mother’s continued failure to realize the substantial risk of serious harm that her

April 17, 2019 actions posed to the children. Contrary to Mother’s understanding, the

b-1 finding is not based solely Mother’s act of leaving the children in her vehicle,

unattended, on April 17, 2019. It is additionally based on Mother’s failure to realize, at

the time of the February 7, 2020 hearing, the risk of serious harm that her act of leaving

the children in the car posed to the children.

       When the social worker went to the family home on November 27, 2019, Mother

asked whether the social worker would have done “anything differently” on

April 17, 2019, given that it could be dangerous in the parking lot and difficult to keep

five children together. The social worker explained to Mother that a parenting class

could help her “learn appropriate decision making and how to ensure her children were




                                             33
safe when walking in the parking lot.” But Mother remained resistant to any DPSS

involvement or services, from April 17, 2019 through the February 7, 2020 hearing.

       To be sure, Mother completed a 52-week parenting class in June 2019 and had a

“glowing” letter of completion for the class. The letter stated, among other things, that

Mother was “a great student” and was “deeply regretful regarding her poor parenting

decisions.” Although Mother may have regretted her other poor parenting decisions—

including driving under the influence on January 31, 2015, with A.A and D.A. in her

car—Mother’s November 27, 2019 comments to the social worker show that Mother did

not regret leaving her five children in her vehicle on April 17, 2019. To the contrary,

astonishingly, Mother indicated that she did the right thing in leaving the children in the

vehicle, unattended, even though the children were “revving the engine,” and could have

caused the vehicle to move and crash into other vehicles, objects, or pedestrians, injuring

the children and other persons.

       Mother argues “[i]t appears” that “this case is really about” the parents’ “perceived

uncooperativeness” and the fact that the April 17, 2019 incident was Mother’s third child

endangerment-related encounter with police since January 2015. We disagree. The

court’s statements at the February 7, 2020 hearing show that the court did not base any of

the jurisdictional findings on the parents’ initial failure to cooperate with the

investigations. Nor were any of the jurisdictional findings based on the parents’ alleged

attempts to “isolate” the children, or the parents’ alleged failure to have an adequate

“support system” for the children. Rather, the court plainly indicated that the parents’

initial failure to cooperate had delayed DPSS, minors’ counsel, and the court in


                                              34
ascertaining whether the children would be safe in the parents’ care without DPSS or

court intervention. As the court noted, the parents’ initial failure to cooperate showed

that they did not “fully” understand the seriousness of the case or the risk that Mother’s

April 17, 2019 actions posed to the children’s safety.

       And, indeed, the April 17, 2019 incident was the third time since January 2015,

that Mother placed her children at a substantial risk of serious harm. (§ 300,

subd. (b)(1).) Despite Mother’s completion of the 52-week parenting class, and her

completion of other services in the 2015 dependency case, including the “Safe Care”

program, substantial evidence supports the court’s conclusion that, at the time of the

February 7, 2020 hearing, Mother still did not realize the seriousness of the risk that her

April 17, 2019 actions posed to the children, and that Mother’s continuing lack of insight

placed the children at a continuing risk of serious harm.

       3. The B-2 Finding

       The b-2 finding states: “The mother and father have a history with [DPSS] for

allegations of domestic violence and substance abuse as to [A.A. and D.A.]. The parents

were both provided with Family Maintenance Services, with which the mother complied.

Subsequently, the dependency was terminated and the children remained in the care of




                                             35
the parents.” Substantial evidence supports the b-2 finding.4

       In the 2015 dependency proceedings for A.A. and D.A., DPSS alleged that Father

had a history of perpetuating acts of domestic violence against Mother and that Father

had a “self-disclosed prior arrest in 2013” for domestic violence (the prior b-4 allegation).

Although the prior b-4 allegation was stricken at the March 27, 2015 jurisdictional

hearing in the 2015 case, substantial evidence shows that, at the time of the

February 7, 2020 hearing in this case, the parents had a history with DPSS, in the 2015

case, involving allegations of domestic violence between the parents.5




       4  Here, we briefly address DPSS’s claim that Mother lacks standing to challenge
any “jurisdictional findings relating to [F]ather’s conduct.” We note that the b-2 finding
is the only current jurisdictional finding that “relates” to Father’s conduct. But the b-2
finding relates to both parents’ conduct in the 2015 case. We observe that a reviewing
court can and generally will exercise its discretion to determine the merits of an
evidentiary challenge to a jurisdictional finding, if the finding (1) serves as the basis for
dispositional orders that are also challenged on appeal, (2) could be prejudicial to the
appellant or could potentially impact the current or future dependency proceedings, or
(3) could have consequences for the appellant, beyond juvenile court jurisdiction. (In re
Drake M., supra, 211 Cal.App.4th at pp. 762-763.) At the very least, the b-2 finding
could both prejudice Mother and impact future dependency proceedings involving
Mother, because if it stands it will mean that Mother is an “offending parent.” (Drake
M., p. 763.) Thus, we exercise our discretion to consider Mother’s claim that insufficient
evidence supports the b-2 finding.

       5  We reject Mother’s claim that collateral estoppel bars “relitgation of the
domestic violence allegation” in the current b-2 allegation. It is sufficient to note that
collateral estoppel does not apply because the prior b-2 allegation was not actually
litigated nor necessarily decided in the 2015 case; rather, it was dismissed. (See DKN
Holdings LLC v. Faerber (2015) 61 Cal. 4th 813, 823-825 [collateral estoppel, or the
issue preclusion aspect of res judicata, only applies to issues “actually litigated and
necessarily decided” in a prior case]; cf. In re Joshua J. (1995) 39 Cal. App. 4th 984, 993
[collateral estoppel barred relitigation of previously adjudicated issue].)

                                             36
       Additionally, Mother’s substance abuse—particularly her alcohol abuse—was a

central concern in the 2015 case. The court in the 2015 case sustained allegations that, on

January 31, 2015, Mother was arrested for DUI and child endangerment; her blood-

alcohol content was 0.21; the children were with her in her car when she was driving

under the influence (the prior b-1 finding); and Mother “minimizes” her alcohol

consumption and its effects on her ability to adequately parent the children (the prior b-2

finding). In the 2015 case, Mother admitted “poor choices such as drinking alcohol while

pregnant and driving with her two young children while under the influence.” The record

also shows that the parents were provided with family maintenance services in the 2015

case, and that Mother completed most of her case plan, including individual counseling,

parenting education, an online substance abuse program, and substance abuse testing.

And, on September 25, 2015, the court terminated its jurisdiction in the 2015 case.

       The record also supports a reasonable inference that Mother failed to benefit from

her services in the 2015 case, and from the 52-week parenting class she completed in

June 2019, and that her failure to benefit from services showed that the children were still

at risk at the time of the February 7, 2020 hearing. (§ 300, subd. (b)(1).) Indeed, even

though Mother had completed most of 52-week parenting class by April 2019, on

April 17, 2019, she left her five young children in her running vehicle, unattended, and

claimed, as late as November 27, 2019, that she had done the right thing by leaving the

children in the car. This supported a reasonable inference that the children were still at

risk of serious harm on February 7, 2020.




                                             37
       3. The B-3 Finding

       Substantial evidence also supports the b-3 finding, which states: “The mother has

a criminal history, including, but not limited to arrests and/or convictions for disturbing

the peace, child endangerment, and driving under the influence. Further, the mother is

currently on probation.” The record shows that Mother was convicted of DUI based on

the January 31, 2015 incident, and was convicted of disturbing the peace based on the

August 10, 2017 incident. At the time of the April 17, 2019 incident, Mother was still on

probation for the April 2017 incident. And, as a minor, Mother served 18 months in the

California Youth Authority for armed robbery. The record supports a reasonable

inference that Mother’s criminal history—particularly her criminal history involving the

children—placed the children at a continuing risk of harm at the time of the

February 7, 2020 hearing.

B. The Court Did Not Abuse Its Discretion in Ordering Mother To Complete Further

Parenting Education and Individual Counseling

       Mother claims the juvenile court abused its discretion in ordering her to complete

additional parenting education and individual counseling, as part of the family

maintenance plan that the court approved on February 7, 2020. A juvenile court has

broad discretion to fashion a dispositional order that will best serve and protect a

dependent child’s interests. (In re Jose M. (1988) 206 Cal. App. 3d 1098, 1103-1104.)

We will not disturb the court’s determination in this regard absent a clear abuse of

discretion. (Id. at p. 1104.) Here, we find no abuse of discretion.




                                             38
       Mother points out that any order directed to the parent of a dependent child that

concerns the care, supervision, custody, conduct, maintenance, and support of the child,

“shall be designed to eliminate those conditions that led to the court’s finding that the

child is a person described in section 300.” (§ 362, subds. (a), (d).) Mother argues that

the dispositional order directing her to complete additional parenting education and

individual counseling “have no relevance to the conditions that led to the [children’s]

dependency, and even if they did, there [was] no reasonable basis to conclude that

another parenting class and individual counseling would be effective in eliminating the

conditions that led to” the children’s dependency.” We disagree.

       As we have discussed, the juvenile court found and the record shows that Mother

did not benefit from her previous parenting education and individual counseling services.

Despite Mother’s substantial completion of her services in the 2015 case, and despite her

near completion of her 52-week parenting course by April 2019, on April 17, 2019,

Mother placed the children at risk—for the third time in less than five years—by leaving

them in her running vehicle, unattended, while she went into a store. DPSS opined that

Mother could benefit from additional parenting education, in order to learn “better

decision making skills relating to the children’s safety” and that Mother could also

benefit from further individual counseling “to address the issues of isolation and the

family’s struggles to reconcile their beliefs with what is appropriate and safe for the

children.” Given Mother’s failure to benefit from her previous services, the court did not

abuse its discretion in ordering Mother to complete additional parenting education and

individual counseling.


                                             39
                                 III. DISPOSITION

     The February 7, 2020 jurisdictional findings and dispositional orders are affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                            FIELDS
                                                                                       J.
We concur:


MILLER
              Acting P. J.


SLOUGH
                        J.




                                          40